Citation Nr: 0801947	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
cystic collection in the cervical spine at C6-7 (cervical 
spine condition).  

2.  Entitlement to a rating in excess of 10 percent for 
status post surgical cubital tunnel release and revision 
decompression of the ulnar nerve of the left elbow (left 
elbow condition).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1999 to September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which awarded a 10 percent rating for 
each of the veteran's service-connected disabilities.  The 
veteran's claims file was subsequently transferred to the 
Oakland, California RO.  

In March 2004, the veteran was granted service connection for 
the claimed disabilities and was assigned a noncompensable 
rating for each.  Upon a February 2005 claim for increased 
ratings, the veteran was subsequently awarded a 10 percent 
rating for each of the claimed disabilities in a June 2005 
rating decision.  

In November 2007, the veteran appeared and testified at a 
Travel Board hearing.  The transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The veteran seeks a rating in excess of 10 percent for his 
service-connected cervical spine condition and a rating in 
excess of 10 percent for his service-connected left elbow 
condition.  

In March 2005, the veteran underwent a VA examination to 
determine the severity of his claimed disabilities.  The 
veteran advised that he experienced minor neck discomfort 
daily.  Upon physical examination, the veteran had 50 degrees 
of flexion, 60 degrees of dorsiflexion, 30 degrees of 
bilateral flexion and 70 degrees of bilateral rotation.  The 
examiner noted a moderate paracervical muscle spasm on the 
left side.  He found no increased limitation of motion from 
repeated activity due to pain, weakness, fatigue or lack of 
endurance.  The examiner opined that the veteran's pain and 
discomfort in the neck was due to Paget's disease and not the 
incidental cystic collection found between C6 and C7.  

Also at the VA examination, the veteran reported pain 
shooting down his left arm approximately 10 to 20 times per 
day.  He advised that he experienced decreased strength in 
the fifth finger on the left with intermittent numbness.  The 
examiner noted a full range of motion of the veteran's left 
elbow-without any limitations.  He stated that the veteran 
had a nerve compression problem and not a problem involving 
the joint.  The examiner opined that residuals of the 
veteran's left elbow condition was more likely than not due 
to the scar tissue from his in-service surgery.  

During the veteran's November 2007 Travel Board hearing, he 
testified that his neck pain and left-arm pain had worsened 
since his 2005 VA examination.  He advised that it has become 
hard for him to get out of bed due to the pain and sick 
feeling he experiences from the pain medication.  It also 
impacts his employment.  He stated that his neck pain is 
constant and that his left-arm pain is located where he had 
the surgery.  The veteran related that when he bends his left 
elbow, he feels a shooting pain from his shoulder to his 
fingers.  

Following a complete review of the record, the Board finds 
that there is insufficient evidence upon which to render a 
decision on the veteran's claim for increased ratings.  The 
claim for increased ratings for a cervical spine condition 
and for a left elbow condition must be remanded to assess the 
current severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical 
evidence regarding the veteran's cervical 
spine and left elbow conditions and 
associate those records with the claims 
file.  

2.  Schedule the veteran for a VA 
examination with the appropriate specialist 
to determine the current severity of the 
veteran's cervical spine and left elbow 
conditions.  The veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform all 
necessary clinical testing and render all 
appropriate diagnoses based upon the 
reported symptomatology.  The range of 
motion study should include comments on 
functional loss due to pain, fatigability, 
lack of endurance and incoordination.  
Appropriate testing should be performed to 
specifically identify any associated 
objective symptoms of the claimed 
conditions.  

3.  When the requested development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development, and the Board, at this time, does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



